DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-8, 11, 12, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US Pub. No. 2016/0356451 A1).
As to claim 1, Lin teaches a lens (#10 in Fig. 2 and in ¶ [0019]), comprising: a light entering part (#15 in Fig. 2 and in ¶ [0019]) having a concave shape in a lower region of the lens (Fig. 2), and on which light emitted from a light emitting device is to be incident (at least “incident surface” in ¶ [0019]); and a light exiting part (#11 in Fig. 2 and in ¶ [0019]) through which the incident light is emitted to an outside of the lens, wherein each of the light entering part and the light exiting part has a major axis and a minor axis in plan view (Fig. 2d), and the major axis of the light entering part is orthogonal to the major axis of the light exiting part (Fig. 2d), wherein the light entering part includes a light incident vertical surface (#153 in Fig. 2c) extending from a lower surface of the lens, and a light incident inclined surface (#152/#151 in Fig. 2c) extending upward from the light incident vertical surface, and wherein the light incident vertical surface surrounds the light emitting device (Fig. 3a).
As to claim 2, Lin teaches the lens further comprises a flange connecting the light exiting part and the lower surface of the lens (#12 into #13 in Fig 2 and in ¶ [0018]).
As to claim 6, Lin teaches the flange has a vertical surface parallel to the light incident vertical surface (Fig. 2c).
 As to claim 7, Lin teaches a device wherein the light incident vertical surface could have a height greater than a height of the light emitting device (Fig. 2c). Examiner notes that the light emitting device is not part of the lens being claimed and could thus be sized to meet the Applicant’s claim limitation.
As to claim 8, Lin teaches the lens further comprises a plurality of legs coupled to the lower surface of the lens (#16 in Fig 2 and in ¶ [0019]).
As to claim 11, Lin teaches light emitting module, comprising: a substrate (¶ [0027]); a light emitting device disposed on the substrate (¶ [0027]); and a lens (#10 in Fig. 2 and in ¶ [0019]) disposed over the light emitting device to spread light emitted from the light emitting device, the lens comprising: a light entering part (#15 in Fig. 2 and in ¶ [0019]) having a concave shape in a lower region of the lens (Fig. 2), and on which light emitted from the light emitting device is to be incident (at least “incident surface” in ¶ [0019]); and a light exiting part (#11 in Fig. 2 and in ¶ [0019]) through which the incident light is emitted to an outside of the lens, wherein each of the light entering part and the light exiting part has a major axis and a minor axis in plan view (Fig. 2d), and the major axis of the light entering part is orthogonal to the major axis of the light exiting part (Fig. 2d), wherein the light entering part comprises a light incident vertical surface (#153 in Fig. 2c) extending from a lower surface of the lens and a light incident inclined surface (#152/#151 in Fig. 2c) extending upward from the light incident vertical surface, and wherein the light incident vertical surface surrounds the light emitting device (Fig. 3a).
As to claim 12, Lin teaches the lens further comprises a flange connecting the light exiting part and the lower surface of the lens (#12 into #13 in Fig 2 and in ¶ [0018]).
As to claim 16, Lin teaches the flange has a vertical surface parallel to the light incident vertical surface (Fig. 2c).
As to claim 18, Lin teaches the lens further comprises a plurality of legs coupled to the lower surface of the lens (#16 in Fig 2 and in ¶ [0019]).

Allowable Subject Matter
Claims 3-5, 9, 10, 13-15, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875